Citation Nr: 0620109	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-41 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to December 16, 
2003 for the 70 percent evaluation assigned to service-
connected post traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post traumatic stress disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left shoulder fracture.

4.  Entitlement to an earlier effective date for a total 
disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1968 
to March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues regarding entitlement to an increased evaluation 
for post traumatic stress disorder (PTSD), whether new and 
material evidence was submitted to reopen a claim for a left 
shoulder fracture, and entitlement to an earlier effective 
date for a total disability rating based on individual 
unemployability (TDIU), are addressed in the remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied 
service connection for PTSD, and that decision is final.

2.  In an October 2003 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective December 6, 2002, the date of the 
veteran's claim to reopen.

3.  The veteran filed a document that the RO interpreted as a 
claim for an increased evaluation for service-connected PTSD 
on December 16, 2003.

4.  In an April 2004 rating decision, the RO assigned a 70 
percent evaluation for service-connected PTSD, effective 
December 16, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to December 16, 2003 
for the 70 percent disability evaluation for service-
connected PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
earlier effective date for service-connected PTSD, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim to reopen a claim for 
entitlement to service connection for PTSD, a January 2003 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of the new and material regulations, 
effective dates, or the potential assignment of disability 
evaluations, there is no prejudice to the veteran because 
service connection was granted based on new and material 
evidence, the disability evaluation is not on appeal here, 
and the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The veteran alleges that he is entitled to an effective date 
prior to December 16, 2003 for the 70 percent evaluation 
assigned to his service-connected PTSD.  

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to the general rule applies where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  

The question of when an increase in disability is factually 
ascertainable is answered by the Board based on the evidence 
in a veteran's VA claims folder.  "Evidence in a claimant's 
file which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

A 70 percent evaluation is warranted for PTSD if it is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

In September 1997, the RO denied service connection for PTSD, 
and notified the veteran of the decision and of his appellate 
rights.  He did not appeal, and the September 1997 decision 
was final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2005).  On December 6, 2002, the veteran 
filed a claim to reopen his claim of entitlement to service 
connection for PTSD.  In an October 2003 rating decision, the 
RO granted service connection for PTSD, and a 50 percent 
disability evaluation was assigned, effective December 6, 
2002, the date of receipt of the veteran's claim.  See 
38 C.F.R. § 3.400.  The RO interpreted a document received on 
December 16, 2003 as a claim for an increased evaluation for 
PTSD.  In an April 2004 rating decision, the RO increased the 
disability evaluation for PTSD to 70 percent, effective 
December 16, 2003, noting that a March 3, 2004 VA examination 
revealed symptoms of chronic and severe PTSD.

Thus, the possible effective dates for the 70 percent 
disability evaluation are the date of receipt of a document 
the RO determined was a claim for an increased rating for 
PTSD, December 16, 2003, the date entitlement arose, March 3, 
2004, or the date of a factually ascertainable increase in 
the severity of PTSD if the increase occurred within one year 
preceding the date of receipt of the claim as determined by 
the RO, December 16, 2002.

The Board finds that the evidence of record does not support 
a finding that the veteran is entitled to an effective date 
prior to December 16, 2003 for the 70 percent disability 
evaluation.  Under the general rule, the effective date is 
the date of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  Here, the date of receipt 
of the claim as determined by the RO was December 16, 2003 
and the date entitlement arose was March 3, 2004.  Thus, the 
proper effective date under the provisions of 38 C.F.R. 
§ 3.400(o)(1) would be the later of the two dates, March 3, 
2004 and therefore, an effective date prior to December 16, 
2003 under the general rule is not warranted.

Under the exception, the effective date is when a factually 
ascertainable increase in the disability occurred, if it 
occurred within the one-year period preceding the date of the 
claim.  38 C.F.R. § 3.400(o)(2).  

A February 2003 VA medical record indicated the veteran 
reported severe mood swings aggravated by nightmares, 
constant anxiety, recurrent thoughts, auditory, olfactory, 
and visual hallucinations, sleep difficulty, frustration and 
aggressiveness towards people, and difficulty maintaining a 
job because he would get tired of trying to get along with 
everyone.  The veteran reported he had been married six times 
and had no contact with his former wives or his children, 
except for his youngest son, and that he had been homeless 
off and on for much of his life, but currently lived at home 
with his parents.  The examiner found the veteran clean-
shaven, alert and oriented to time, person, place, and 
object, with intact memory and concentration, no tangential 
speech, minimally circumstantial and slightly pressured 
speech, no suicidal or homicidal ideations, irritable, and an 
increased startle response.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  GAF scores from 
41-50 contemplate serious symptoms, for example suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV (DSM-IV), 46-47.  

A March 2003 VA medical record indicated the veteran was 
unkempt, but alert and oriented to time, person, place, and 
object, with appropriate eye contact, less circumstantial and 
pressured speech, and no suicidal or homicidal ideations.  A 
GAF score of 50 was assigned.  Another March 2003 VA record 
indicated the veteran was poorly groomed but was alert and 
oriented to time, person, place, and object, with appropriate 
eye contact, and no suicidal or homicidal ideations.  A GAF 
score of 52 was assigned.  GAF scores of 51 to 60 represent 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  A March 2003 VA fee-based PTSD 
examination noted the veteran had poor grooming and impaired 
concentration but was alert and oriented to time, person, 
place, and situation, with appropriate eye contact, a 
congruent affect, fair insight, intact judgment, appropriate 
impulse control, fair mood, normal speech, relevant thought 
content, disorganized but appropriate thought processes, 
appropriate short term memory, no paranoia or delusions, no 
hallucinations, and no suicidal or homicidal ideations.  A 
GAF score of 52 was assigned.

An April 2003 VA medical record noted that the veteran was 
casually dressed and groomed, had some insight, was anxious, 
but had no suicidal or homicidal ideations.  A GAF score of 
58 was assigned.  July 2003 VA records indicated the veteran 
was neatly groomed, had a euthymic mood, and no suicidal or 
homicidal ideations.  A GAF score of 60 was assigned.  A 
November 2003 VA record noted the veteran was neatly dressed 
and groomed, pleasant, had a full and appropriate affect, and 
no suicidal or homicidal ideations.  A GAF score of 60 was 
assigned.

The evidence from December 16, 2002 forward consistently 
noted that the veteran had difficulty maintaining employment 
and personal relationships, was generally not neatly groomed, 
and was anxious and irritable, but was alert and oriented to 
time, person, place, and object, had an appropriate or 
congruent affect, appropriate eye contact, intact memory and 
concentration, no tangential speech, minimally circumstantial 
and slightly pressured speech, fair insight, intact judgment, 
appropriate impulse control, fair mood, no paranoia or 
delusions, no hallucinations, relevant and appropriate 
thought content and processes, and no suicidal or homicidal 
ideations.  The evidence of record showed that the veteran's 
PTSD symptoms stayed roughly the same - the symptoms did not 
noticeably increase or decrease.  The veteran's GAF scores 
likewise support that the PTSD symptoms did not ascertainably 
increase - the veteran's scores ranged only from 50-60.  
Accordingly, an effective date prior to December 16, 2003 for 
the 70 percent evaluation is not warranted under the 
provisions of 38 C.F.R. § 3.400(o)(2).  

The Board notes that by assigning an effective date of 
December 16, 2003, rather than assigning the date that 
entitlement arose, March 3, 2004, the RO has assigned an 
effective date that benefited the veteran beyond the 
technical requirements of the law.  See Williams v. Gober, 10 
Vet. App. 447, 452 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to December 16, 2003 for a 70 percent 
evaluation for PTSD is denied.


REMAND

By an April 2004 rating decision, the RO granted a 70 percent 
evaluation for service-connected PTSD, found there was no new 
and material evidence to warrant reopening a claim for 
entitlement to service connection for the left shoulder, and 
granted service connection for TDIU and assigned an effective 
date of October 29, 2002.  In May 2004, the veteran filed a 
notice of disagreement (NOD) regarding the PTSD disability 
evaluation, the denial of the claim to reopen the claim for 
entitlement to service connection for a left shoulder 
fracture, and the effective date of the TDIU award.  The 
filing of a NOD initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  Although the RO 
issued an October 2004 statement of the case, it did not 
address the issues listed above.  See 38 C.F.R. § 19.26 
(2005).  The Board is thus obligated to remand these issues.  
See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the issue is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006).

2.  The RO must issue a statement of the 
case and notification of the veteran's 
appellate rights on the issues of an 
increased evaluation for PTSD, the claim 
to reopen the claim for entitlement to 
service connection for a left shoulder 
fracture, and an earlier effective date 
for TDIU.  See 38 C.F.R. § 19.26.  

3.  The RO must remind the veteran and his 
representative that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal to an adverse statement 
of the case must be filed.  See 38 C.F.R. 
§ 20.202 (2005).  If the veteran perfects 
the appeal as to any or all of the issues, 
the case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


